DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 11/11/2020 regarding claims 1-15 is fully considered. Of the above claims, claims 5-12 have been withdrawn; claims 1 and 2 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The Examiner thanks the Applicant for pointing out that the “first partition walls” are illustrated as partition walls 11 separating adjacent pressure chambers 12 in Figure 5. However, the adjacent ones of the supply-side individual flow passages of the individual flow passages are separated from each other by a first partition wall with the second partition wall being thicker than the first partition wall (claim 1) must also be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaka et al. (US 2018/0257386 A1).
Asaka et al. teach the following claimed limitations:
Regarding claim 1, a liquid ejecting head (inkjet head 1; FIG. 4) comprising: 
a nozzle surface (bottom surface of head chip 2; FIG. 4) having a plurality of nozzles (nozzles N; FIG. 4) that discharge liquid in a first axial direction (DOWN direction; FIG. 4);
a plurality of individual flow passages (communication passages 203, individual circulation flow passages 204; FIG. 4) provided for each separate one of the nozzles second axial direction orthogonal to the first axial direction (BACK direction; FIG. 4);
a plurality of pressure generating chambers configured to supply the liquid to the plurality of individual flow passages (pressure chambers 202; FIG. 4);
a supply-side common flow passage through which to supply the liquid to the plurality of individual flow passages in common (common supply-liquid chamber 51; FIG. 4); and
a drain-side common flow passage through which to recover liquid drained from the plurality of individual flow passages in common (common circulation flow passages 205; FIG. 4), wherein
the individual flow passages include a plurality of supply-side individual flow passages (communication passages 203; FIG. 4) between the supply-side common flow passage and the nozzles and a plurality of drain-side individual flow passages (individual circulation flow passages 204; FIG. 4) between the nozzles and the drain-side common flow passage,
adjacent ones of the supply-side individual flow passages of the individual flow passages or adjacent ones of the plurality of pressure generating chambers of the individual flow passages are separated from each other by a first partition wall (walls between two adjacent pressure chambers 202; FIG. 4),
adjacent ones of the drain-side individual flow passages of the individual flow passages are separated from each other by a second partition wall (walls between adjacent individual circulation flow passages 204; FIG. 4), and
thicker than the first partition wall (walls between adjacent individual circulation flow passages 204 thicker than walls between adjacent pressure chambers 202; FIG. 4).
Regarding claim 2, the second partition wall is thicker than a partition wall that separates the plurality of pressure generating chambers from each other (walls between adjacent individual circulation flow passages 204 thicker than walls between adjacent pressure chambers 202; FIG. 4).
Regarding claim 3, a flow passage member (intermediate substrate 22; FIG. 5) includes a plurality of communicating passages between the nozzles and pressure generating chambers (communication holes 221; FIGs. 4, 5), and
the second partition wall is thicker than a partition wall that separates the plurality of communicating passages from each other (walls between adjacent individual circulation flow passages 204 thicker than walls between communication hole 221 and common circulation flow passage 205; FIGs. 4, 5).
Regarding claim 15, a liquid ejecting apparatus (inkjet recording apparatus 100; FIG. 1) comprising the liquid ejecting head.
Allowable Subject Matter
Claims 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 4 is the inclusion of the limitations of the liquid ejecting head that include the plurality of drain-side individual flow passages include flow passages that are different in distance from the nozzle surface in a direction orthogonal to the nozzle surface, the plurality of nozzles being arranged on the nozzle surface.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 13 is the inclusion of the limitations of the liquid ejecting head that include the nozzles are each provided with a plurality of the drain-side individual flow passages.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 14 is the inclusion of the limitations of the liquid ejecting head that include the drain-side individual flow passages are smaller in width dimension than in height dimension in cross-section perpendicular to a direction of flow.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5 March 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853